DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 09/570233 and 12/799529, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the parent applications fail to provide support for at least the following: a gyroscope to capture spatial orientation data information.  As such, the earliest possible priority date will be 3/22/2017.  It is also noted that a gateway is not taught by the 09/570233 application.  This list is non-exhaustive.  

Election/Restrictions
Applicant’s election of Species I in the reply filed on 4/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-3, 5, 7, 8, and 15-17 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a sensor in both line 1 and the third-from-last line.  It is unclear whether these sensors are the same or different from each other.  Furthermore, the last two lines of the claim recite receiving and transmitting over the network and or the server.  It is unclear whether there is some communication scheme that allows communication with the server without the network (i.e., the “or” condition of “and or”).  If not, it should be made clear that the information is transmitted over the network to the server.  Appropriate correction of these issues is required.  The claims dependent on claim 1 are rejected based on their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0171410 to Hjelt et al. (hereinafter Hjelt).
Regarding claim 1, Hjelt teaches a sensor (discussed below), a game apparatus (discussed below), a server (e.g., origin server 72), a network (shown in Fig. 15), the network comprising a communication link (e.g., wired or wireless), a first set of processors (e.g., a first one or more terminals 10 and/or mobile stations 60) and a second set of processors (e.g., a second one or more terminals 10 and/or mobile stations 60), the server programmed to receive requests from the second set of processors, and then provide the first and second set of processors access to the gaming environment (e.g., wherein the fitness trainer application 116 or other application is managed by the origin server 72; see at least pars. 101-104 and 112), receive transmitted data from the first set of processors to the second set of processors and relay the data to the gaming environment (e.g., “upon receipt of the physiological information from the activity detection application 30 of the terminal 10, the data manager 112 of the mobile station 60 can transfer one or more pieces of the physiological information to one or more destinations. For example, the data manager can transfer piece(s) of the physiological information to one or more of a database 114, fitness trainer 116 and/or calendar application 118 local to the mobile station, and/or to one or more remote destinations 120 (e.g., terminal(s) 10, mobile station(s), origin server(s) 72, user processor(s) 82, etc.)” in par. 112), relay the data to the second set of processors (e.g., the return path of data), receive messages from the gaming environment, and determine if the message includes a predefined data set (e.g., sense particular activity data, discussed above);
wherein each processor of the first set of processors is coupled to a game apparatus from a set of gaming equipment items (e.g., the terminal devices 10 may be gaming items as shown in Figs. 2A-2E), each game apparatus comprises at least one sensor (e.g., sensors discussed in par. 32-33, such as heart rate monitors and accelerometers) and a communication link, the communication link is configured to receive, and transmit information over the network, and or the server (e.g., Internet 70 shown in Fig. 15).
Regarding claim 2, Hjelt teaches each of the gaming equipment items comprising a unique identifier, the unique identifier configured to be received by the server, the server is configured to associate each unique data set transmitted by the communication link with the unique identifier (e.g., Bluetooth in par. 92 and SIM card in par. 99, both of which are known to require unique identifiers, and/or an RFID tag in par. 69 to uniquely determine the location associated with a terminal’s position).
Regarding claim 3, Hjelt teaches the communication link comprising a base station, the base station configured to operate as a gateway to the network (e.g., access point 80 and/or user processor 82 in Fig. 15). 
Regarding claim 5, Hjelt teaches wherein the sensor is configured to capture physiological data relating to a user of the game apparatus (e.g., heart rate data in par. 32, position data relating to spatial information relating to the gaming item, e.g., position or movement sensors in pars. 32-33, or movement data, e.g., detecting of steps, speed, and/or distance as shown in Fig. 3).
Regarding claim 7, Hjelt teaches wherein the second set of processors includes a mobile communication device to receive data from said first set of processors (e.g., mobile station 60).
Regarding claim 8, Hjelt teaches wherein the game apparatus further comprises a motion detector to detect, and transmit, motion data to said first processors (e.g., detecting of steps, speed, and/or distance as shown in Fig. 3).
Regarding claim 15, Hjelt teaches wherein said motion detector comprises an accelerometer, to capture acceleration data of the game apparatus, and transmit the acceleration data to the first processor (e.g., sensors discussed in par. 32-33, such as accelerometers).
Regarding claim 17, Hjelt teaches wherein said motion detector further comprises a proximity sensor, to capture proximity data of the game apparatus to an object, and or projectile, and transmit the proximity data to the first processor (e.g., detecting distance as shown in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hjelt in view of Official Notice.
Regarding claim 16, Hjelt teaches the invention substantially as described above, but lacks in explicitly teaching a gyroscope to further capture spatial orientation data information of the game apparatus, and transmit the spatial orientation data to the first processor.  The Examiner takes Official Notice that gyroscopes to capture spatial orientation data were notoriously well known in the art before the effective date.  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Hjelt to include a gyroscope in order to improve the accuracy of motion detection data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715